Citation Nr: 1402687	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-42 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of a gunshot wound of the left hip.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958 and from January 1959 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Cleveland, Ohio respectively.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and the hearing transcript is of record.

The April 2009 RO rating decision on appeal characterized the issue as evaluation of history of right thigh subcutaneous gunshot wound just lateral to greater trochanter area without joint involvement, and with tender scar, which is currently 10 percent disabling.  However, the Veteran's service treatment records reveal that the Veteran was shot in the left hip and prior RO rating decisions reveal that the Veteran was granted service connection for a left hip disability.  As such, the Board has recharacterized the issue above.

The April 2009 RO rating decision on appeal granted entitlement to an evaluation of 30 percent disabling for PTSD, effective October 17, 2008.  The Veteran appealed the evaluation of his PTSD.  Subsequently, in an RO rating decision dated in September 2012, the Veteran was granted entitlement to an evaluation of 50 percent disabling for PTSD, effective October 17, 2009.  As the increase in the Veteran's evaluation for PTSD does not represent the maximum rating available for the condition, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a February 2009 VA psychiatric examination report the examiner reported that the "[V]eteran's frequency and severity of symptoms are significantly impairing his social functioning and would be impairing his occupational functioning were he still working at this time."  As this indicates that the Veteran may be unemployable due to his service-connected disabilities, the Board has added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an evaluation in excess of 50 percent disabling for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's left hip muscle disability is manifested by no more than "slight" injury to a muscle group.  There is no evidence of cardinal signs or symptoms of injury.

2.  Throughout the applicable period, the Veteran's scar was no more than two centimeters in size and did not manifest ulceration, breakdown, adherence, distortion of the thigh, or limitation of function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for residuals of a gunshot wound of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.73, 4.118, Diagnostic Code 5318-7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in January 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in February 2009 and August 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a higher evaluation for his left thigh gunshot wound disability.  The Veteran's disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5318-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that the Veteran's left thigh muscle disorder is service-connected, and it is rated as the residual condition of scar.

Diagnostic Code 5313 pertains to a disability of Muscle Group XIII, which is comprised of posterior thigh group and Hamstring complex of 2-joint muscles: 1) biceps femoris, 2) semimembranosus, and 3) semitendinosus.  The functions of Muscle Group XIII include: extension of hip and flexion of knee; outward and inward rotation of the flexed knee; and, acting with the rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-pulley action at the knee joint.  Under this Diagnostic Code, a slight disability warrants a noncompensable rating.  A moderate disability warrants a 10 percent disability rating.  A moderately severe disability warrants a 30 percent disability rating.  A severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5313. 

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  A slight muscle disability contemplates: a simple wound of the muscle without debridement or infection; a service treatment record of a superficial wound with brief treatment and return to duty; healing with good functional results; or, no cardinal signs or symptoms of muscle disability.  Objectively, a slight muscle disability consists of: a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; or, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are: loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and, uncertainty of movement.  38 C.F.R. § 4.56(c). 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2013) (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The October 23, 2008 amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration, and hence the Veteran's scar from his residuals of shell fragment wound to the left thigh will be considered based on the rating criteria for skin disorders revised effective August 30, 2002, based on receipt of claim for a higher evaluation for service connection for residuals of shell fragment wound to the left thigh prior to October 23, 2008.

Under those prior 38 C.F.R. § 4.118 criteria, Diagnostic Code 7804 provided a maximum rating of 10 percent for superficial scars which were painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7801, scars, other than on the head, face or neck, that are deep or that cause limitation of motion warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  Note (1) provides that scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Note (2) provided that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Service treatment records reveal that the Veteran was shot in the left hip and had a 1.4 centimeter metallic bullet fragment in the soft tissue just lateral to the left greater trochanter with no bone abnormality.  The wound was treated conservatively and well healed with no pain.

In March 2008 the Veteran complained of stiffness in the left hip area of outer quadrant of buttock where a bullet had shattered bone.  X-rays were noted to reveal an unremarkable pelvis and left hip.

X-ray of the left hip in March 2008 revealed mild degenerative joint disease.

In an August 2008 VA treatment note it was reported that the Veteran was having pain in the left hip when lying in bed and at times when walking.  A previous x-ray was noted to reveal arthritic changes of mild degree.

X-ray of the left hip in August 2008 was noted to be normal.

In December 2008 the Veteran complained of weakness and pain in the left hip and reported that the pain was becoming more constant.  He was noted to have limited active range of motion in the left hip.  Strength of the lower extremities was grossly good normal but also the left hip and knee were diminished due to pain.  The Veteran's gait was training with cane on tile surface and four steps without use of hand rail.

In another December 2008 treatment note the Veteran reported pain in the left hip area when walking or laying in bed and felt it was related to a wound from a bullet in that area.  It was noted that the bullet worked itself out and that an x-ray of the left hip and soft tissue was reported as normal.  

The Veteran was afforded a VA medical examination in February 2009.  The examiner noted that there was a note from July 1972 in the claims file that stated that the Veteran had a subcutaneous bullet in the left thigh/no limitation on activity.  Surgery was not entertained to remove it.  The Veteran reported that the bullet worked its way out on its own approximately two years after the initial wound.  The Veteran reported that he has had pain at the site of the exit of the bullet since that time.  The Veteran reported progressive increased left hip pain worsening over the prior year or two.  He had no other injuries to his left hip that he recalled and there were no surgeries or need for injections.  He described the pain as chronic daily without flares.  The pain was described as pins and needles type feeling which at the baseline can be a two to three, however the pain can go all the way up to a 10 when he has walked for any small length of distance.  He started to use a cane in December 2008.  X-rays were negative.  He reported that he could walk approximately one half block before he must sit down due to discomfort in the leg.  He was able to drive sometimes although he cannot drive long distances.  Relieving factors included pain medications.  He used a heating pad to the area at night which helped with stiffness in the morning.  He stated that the pain was localized at the top of the left hip and may radiate down halfway on the lateral aspect of his left thigh.  He also noted increased stiffness with the change of weather and in the cold weather.  The Veteran lived alone and used the back door as there were minimal steps to get into the house from the back.  He had difficulty navigating steps but used railings and he only went into the basement once in a while.  The Veteran lived on the first floor and was independent in his activities of daily living.  He had handles on the tub and on the toilet stool for balance purposes.  His sister helped him with grocery shopping and food preparation, although she did not live with him.  He paid to have housework done as well as to have any yard work done when it needed to be done.  The examiner noted that as the Veteran was retired it had no effect on his employment.

Physical examination revealed a scar that was approximately one centimeter by one centimeter in the left lateral upper thigh.  It was exquisitely tender and the Veteran responded in a somewhat exaggerated way to minimal palpation of the scar.  It was very well healed with no ulceration or skin breakdown.  The skin was slightly darkened in comparison to the rest of the Veteran's surrounding skin.  The scar was nonadherent and it was not distorting the thigh in any way.  There was no limitation of function secondary to the scar.  

Regarding the hip itself, the Veteran described some discomfort with passive range of motion with flexion at 110 degrees and extension at 20 degrees.  He was able to abduct and adduct his hip to 40 degrees and 20 degrees.  Internal and external rotation were adequate to 30 degrees and 50 degrees respectively.  All of the maneuvers produced discomfort in the Veteran.  The values remained the same after repetitive motion testing and there was no further functional impairment due to pain, fatigue, incoordination or instability.  Muscle strength was 5/5 and bilaterally symmetric.  Deep tendon reflexes were 2+ and bilaterally symmetric.  Vibratory sensation was intact bilaterally.  The measurement of light touch with the 10 gram monofilament was somewhat spurious as the Veteran needed to be redirected to distinguish ability to perceive this, but he did have intact light touch sensation in the lower extremity.

Left hip films showed minimal degenerative joint disease of the left hip, no bony abnormality of the pelvis was noted.

The Veteran was diagnosed with bullet wound of the left thigh.

In May 2009 the Veteran complained of pain in the area of a war injury in the left hip.

In June 2009 the Veteran was noted to have been having discomfort with walking due to pain in the left hip and felt that a bullet wound in that hip that occurred during the Vietnam War has been partially responsible.  He was told that the bullet lodged in the muscle and was never removed while he was hospitalized.  An x-ray of the left hip was within normal limits.

The Veteran was afforded a VA medical examination in August 2012.  The examiner reported that the Veteran has not been diagnosed with a muscle injury; however, the examiner reported that the Veteran had a history of a penetrating muscle injury, such as a gunshot or shell fragment wound.  The examiner reported a history of a bullet wound to the left upper, posterlateral thigh in Vietnam.  The scar was reported to be two centimeters and there was evidence of retained bullet, bone, or joint injury.  There was no documentation of muscle injury.  The examiner reported that the Veteran did not have an injury to a muscle group of the foot, leg, pelvic girdle, or thigh.  The examiner noted that the Veteran had a scar associated with a muscle injury.  The scar was reported to be minimal in severity.  The Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injury.  The Veteran's muscle injury was noted to not affect muscle substance or function.  There were no cardinal signs and symptoms of muscle disability attributable to any muscle injury.  Muscle strengths were measured as 5/5 in the left for hip flexion, knee flexion, and knee extension.  The Veteran had no muscle atrophy.  The Veteran used a cane on a regular basis for locomotion.  Effective function existed such that the Veteran would not be equally served by amputation with prosthesis.  Imaging studies and electrodiagnostic tests were not performed.

The Veteran was found to have a scar of the left upper posterolateral thigh.  The scar was not painful, unstable with frequent loss of covering of skin over the scar, or due to burns.  The scar was reported to be linear and to be two centimeters in length.  

Entitlement to an evaluation in excess of 10 percent disabling for residuals of a gunshot wound of the left hip is not warranted.  Initially, it is acknowledged that the records reveal that the Veteran has a left hip joint disability identified as degenerative joint disease.  In addition, the Veteran has complained of radiating pain starting at the top of the left hip as well as stiffness.  However, these disabilities and symptoms have not been associated with the Veteran's gunshot wound.  Rather, the Veteran's in service injury was to the soft tissue and service treatment records were noted to reveal that the Veteran's soft tissue injury healed well.  Although there is a notation in March 2008 that the Veteran has a shattered bone due to the bullet wound, the service treatment records reveal that the Veteran had no bone abnormality and x-rays in March 2008 revealed an unremarkable pelvis and left hip.  Objective signs or symptoms of muscle disability have not been identified.  It is acknowledged that in August 2012 a VA examiner reported in the history of the Veteran's injury that there was a scar and evidence of retained bullet, bone, or joint injury.  However, the Veteran has reported that the bullet worked its way out after service.  In addition, the examiner noted that the Veteran had no fascial defects or evidence of fascial defects associated with any muscle intury and the Veteran's muscle injury was noted to not affect muscle substance or function.  In addition, the examiner noted that there were no cardinal symptoms of muscle disability attributable to any muscle injury.  As such, the preponderance of the evidence is against a higher evaluation pursuant to Diagnostic Code 5313.

In regard to the Veteran's scar associated with his left hip gunshot wound, the scar has been identified as one centimeter by one centimeter and as two centimeters, linear.  The scar was noted in February 2009 to be exquisitely tender but that this was somewhat exaggerated by the Veteran.  The scar was not tender in August 2012.  At no time was ulceration, breakdown, adherence, distortion of the thigh, or limitation of function secondary to the scar noted.  Thus, entitlement to an evaluation in excess of 10 percent disabling is not warranted.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  As discussed above, there are higher ratings available under the diagnostic codes addressed in this decision, but the Veteran's residuals of a left hip gunshot wound are not productive of the manifestations that would warrant a higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the preponderance of the evidence is against a higher evaluation for residuals of a gunshot wound of the left hip, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for residuals of a gunshot wound of the left hip is denied.


REMAND

In a March 2011 VA psychiatric treatment note the Veteran was reported to go to groups at "Vet Affairs" in East St. Louis.  However, the claims file only contains a group therapy note dated in January 2011.  In a September 2011 VA psychiatric treatment note the Veteran was reported to be going to the Vet Center twice a week.  The claims file reveals a summary note from the Vet Center dated in November 2009; however, there are no records regarding the Veteran's continued Vet Center treatment dated since November 2009.  

In February 2010 the Veteran reported hearing loss for both ears, significantly worse for the left ear.  He claimed that when he closes off his right ear he is unable to hear out of the left.  He also reported intermittent tinnitus, for the left ear only, dating back to when he was in the military.  It started out intermittent but now appeared to be all the time.  He denied any otosurgeries or recent ear infection.  Examination revealed the right ear to have flat, mild sensorineural hearing loss with WRS of 100 percent.  Testing of the left ear was reported to be very inconsistent.  The Veteran initially responded only at a profound level.  Speech testing indicated restuls should be significantly better.  SRTs were at 55 dB.  Speech discrimination was given at 70 dB and the Veteran did not respond.  When turned up to 80 dB he got 100 percent correct.  The Veteran was reinstructed several times regarding the inconsistencies and he eventually started to respond to softer sounds; however, not to the degree which the audiologist believed they should be.  The audiologist indicated that the Veteran was informed that he could not be helped with his hearing loss at that time due to the inconsistencies and he wished to be rescheduled one more time.  Additionally, the audiologist reported that the results for the right ear were placed into ROES.

Review of the claims file does not reveal any numerical audiological test results.

The Veteran underwent another VA audiology evaluation in February 2010.  The audiologist reported:

I explained to him at the outset that we would not be able to help him with hearing aids if we did not get results that we feel are reliable.  The Veteran had to be re-instructed and re-tested several times due to inconsistent responses.  The reported results are believed to be valid.  Right: Mild sensorineural loss with excellent speech discrimination.  Left: Mild to severe s/n loss with good discrim.  He reports that he has had hearing loss since the military, worse left than right and that he has had tinnitus in his left ear since the military.  Due to the time consumed in testing this Veteran, I was unable to proceed with ear impressions and a hearing aid evaluation, although I told him we would [probably] go with full shells.  He was re-scheduled to return. 

However, the numeric results of the audiology evaluation are not associated with the claims file.

Lastly, the Veteran receives consistent treatment from VA; however, treatment records dated subsequent to September 2012 have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, the claims must be remanded for attempts to obtain and associate with the claims file the numeric results of the Veteran's audiology evaluation in February 2010 that were found to be valid by the audiologist, the group treatment records from "Vet Affairs" in East St. Louis, and the records of all VA treatment records regarding the Veteran dated since September 2012.  After obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment at the Vet Center.

The Veteran contends that his hearing loss and tinnitus are due to exposure to artillery noise in service.  In addition, it has been contended that the Veteran's hearing loss and tinnitus are related to exposure combat in Vietnam.

Service personnel records reveal that the Veteran served as an artillery crewman as well as an artillery communications chief.

As noted above, the Veteran was found to have hearing loss upon audiology evaluation in February 2010; however, the numeric results have not been associated with the claims file and it is unclear whether the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has been afforded VA medical examinations in regard to his claim for hearing loss in November 2010 and August 2012 but results were not reported as they were found to be invalid and unreliable.  

As this remand seeks association with the claims file of additional VA treatment records, as the Veteran has been noted to be diagnosed with hearing loss, and as the Veteran has competently reported exposure to loud noise in service, if and only if additional treatment records associated with the claims file reveal that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385, the Board finds it necessary to obtain a medical opinion from a VA medical examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's PTSD the Veteran must be afforded another VA medical examination.

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Although the February 2009 VA psychiatric examination, as indicated above, provides a discussion of the effect the Veteran disability would have on his occupational functioning, no opinion has been rendered regarding whether the Veteran's service-connected impairments render him unemployable.  As such, the Board finds it necessary to afford the Veteran another VA medical examination.  

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

In addition, as the outcome of the claims of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to an evaluation in excess of 50 percent disabling for PTSD, specifically in regard to a potential change in the Veteran's current disability evaluation, may impact on the outcome of the claim for TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board cannot adjudicate the issue of entitlement to a TDIU until the issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to an evaluation in excess of 50 percent disabling for PTSD are resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice with regard the claim for TDIU.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Attempt to obtain and associate with the claims file the numeric results of the Veteran's audiology evaluation in February 2010 that were found to be valid by the audiologist, the group treatment records from "Vet Affairs" in East St. Louis, and all VA treatment records regarding the Veteran dated since September 2012.

3.  After obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment at the Vet Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, if and only if additional treatment records, including the numeric results of the Veteran's audiology evaluation in February 2010 that were found to be valid by the audiologist, reveal that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385, forward the claims file to an appropriate VA examiner for an opinion to be prepared addressing whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) originated in service or is otherwise attributable to service, including the Veteran's exposure to loud noise in service.  The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed hearing loss.  The claims file should be made available to and reviewed by the examiner.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  Thereafter, the Veteran should be afforded an appropriate examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

8.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


